Order entered November 20, 2015




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-15-00998-CV

                                    RODNEY TATUM, Appellant

                                                     V.

                                 SHARON A. HAGGARD, Appellee

                        On Appeal from the 254th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-12-18175-R

                                                ORDER
        The clerk’s record in this case is overdue. By postcard dated August 25, 2015, we

notified Felicia Pitre, Dallas County District Clerk, that the clerk’s record was overdue. We

directed the District Clerk to file the record within thirty days. To date, we have not received any

response.

        On November 17, 2015, we inadvertently suspended the deadline for the filing of the

clerk’s record when we directed the parties to file letter briefs addressing our jurisdiction. This

appeal cannot proceed, however, until the issue of the clerk’s record is resolved.

        Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of the

date of this order, either: (1) the clerk’s record; or (2) written verification that appellant has not paid

for or made arrangements to pay for the record. See TEX. R. APP. P 35.3(c). We DIRECT the Clerk
of the Court to send a copy of this order to Dallas County District Clerk Felicia Pitre by electronic

transmission and to the parties.

                                                        /s/     ELIZABETH LANG-MIERS
                                                                JUSTICE